ORDER

PER CURIAM.
Employer and insurer appeal an award of the Labor and Industrial Relations Commission ordering them to pay claimant’s medical bills, temporary total disability, and permanent partial disability for injuries arising out of an accident at work in June, 1991. We affirm.
Employer and insurer contend the facts found by the Commission do not support the award and there was not sufficient competent evidence in the record to support the conclusions of the Commission.
No jurisprudential purpose would be served by a written opinion. In each point, the appellants challenge the sufficiency of the evidence. We find conflicting medical testimony in the record. The Commission’s findings and award are supported by competent and substantial evidence and are not clearly contrary to the overwhelming weight of the evidence contained in the whole record. The Commission could have reasonably made its findings and award upon consideration of all the evidence before it.
The Commission’s findings and award are affirmed in accordance with Rule 84.16(b).